U NITED S TATES AIR F ORCE
            C OURT OF C RIMINAL APPEALS
                         ________________________

                           No. ACM S32622
                         ________________________

                          UNITED STATES
                              Appellee
                                   v.
                       Jarrod A. HUMPEL
            Senior Airman (E-4), U.S. Air Force, Appellant
                         ________________________

       Appeal from the United States Air Force Trial Judiciary
                       Decided 11 January 2021
                         ________________________

Military Judge: Colin P. Eichenberger.
Sentence: Sentence adjudged on 12 September 2019 by SpCM convened
at Davis-Monthan Air Force Base, Arizona. Sentence entered by
military judge on 2 October 2019: Bad-conduct discharge, confinement
for 2 months, forfeiture of $1,120.00 pay per month for 2 months, and
reduction to E-1.
For Appellant: Major Mark J. Schwartz, USAF.
For Appellee: Lieutenant Colonel Brian C. Mason; USAF; Mary Ellen
Payne, Esquire.
Before MINK, KEY, and ANNEXSTAD, Appellate Military Judges.
Senior Judge MINK delivered the opinion of the court, in which Judge KEY
joined. Judge ANNEXSTAD filed a separate dissenting opinion.
                         ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 30.4.
                         ________________________
                     United States v. Humpel, No. ACM S32622


MINK, Senior Judge:

    A military judge sitting as a special court-martial convicted Appellant, in
accordance with his pleas pursuant to a pretrial agreement (PTA), of one
specification of violating a lawful general regulation by wrongfully using 1-
propionyl-lysergic acid diethylamide on divers occasions, one specification of
violating a lawful general regulation by wrongfully using 4-methoxy
dimethyltryptamine, one specification of wrongful use of lysergic acid
diethylamide (LSD) on divers occasions, and one specification of wrongful
introduction of LSD onto an installation on divers occasions in violation of
Articles 92 and 112a, UCMJ, 10 U.S.C. §§ 892, 912a. 1 These four specifications
pertained to offenses committed in 2017 and 2018. The military judge
sentenced Appellant to a bad-conduct discharge, confinement for two months,
forfeiture of $1,120.00 pay per month for two months, and reduction to the
grade of E-1. 2
   Appellant’s case was submitted to this court for review on its merits
without any assignments of error. 3 Although not raised by Appellant, we
address an error in the post-trial processing of Appellant’s court-martial:
whether the convening authority failed to take action on the sentence as
required by Executive Order 13,825, § 6(b), 83 Fed. Reg. 9889, 9890 (8 Mar.
2018), and Article 60, UCMJ, 10 U.S.C. § 860. We conclude he did and that
remand to the Chief Trial Judge, Air Force Trial Judiciary, is appropriate. We
defer completion of our review under Article 66, UCMJ, until the record is
returned to this court. 10 U.S.C. § 866.

                                  I. BACKGROUND
    All of the offenses of which Appellant was convicted occurred prior to
1 January 2019. However, the specifications in this case were preferred and
referred in August 2019, and Appellant’s court-martial concluded on 12


1Unless otherwise noted, references to the Uniform Code of Military Justice (UCMJ)
are to the Manual for Courts-Martial, United States (2016 ed.).
2   The PTA did not have any impact on Appellant’s sentence.
3 In the merits brief submitted to this court, appellate defense counsel states that he
identified a potential post-trial error but concluded that any such error would be “non-
prejudicial” to Appellant. Because appellate defense counsel did not specify what the
potential error was, we will not speculate to what he was referring. However, we do
note that the Statement of Trial Results in this case failed to include the command
which convened the court-martial as required by R.C.M. 1101(a)(3). Appellant has
made no claim of prejudice and we find none. See United States v. Moody-Neukom, No.
ACM S32594, 2019 CCA LEXIS 521 (A.F. Ct. Crim. App. 16 Dec. 2019) (per curiam)
(unpub. op.).


                                           2
                  United States v. Humpel, No. ACM S32622


September 2019. In Appellant’s request for clemency, he asked the convening
authority to commute the remainder of his sentence to confinement to hard
labor without confinement and to disapprove the adjudged forfeitures of pay.
    After reviewing Appellant’s clemency request and consulting with his staff
judge advocate, the convening authority signed a Decision on Action
memorandum, dated 26 September 2019. In the memorandum, the convening
authority stated: “I take no action on the findings in this case,” and “I take no
action on the sentence in this case.” The Decision on Action then directed
Appellant to “take leave pending completion of appellate review” upon release
from confinement. The memorandum contained no further indication as to
whether any element of the sentence was approved, disapproved, commuted,
or suspended. On 2 October 2019, the military judge signed the entry of
judgment, setting out the sentence. He included the Decision on Action
memorandum as an attachment.

                                 II. DISCUSSION
   Proper completion of post-trial processing is a question of law this court
reviews de novo. United States v. Sheffield, 60 M.J. 591, 593 (A.F. Ct. Crim.
App. 2004) (citation omitted). Interpretation of a statute and a Rule for Courts-
Martial (R.C.M.) are also questions of law we review de novo. United States v.
Hunter, 65 M.J. 399, 401 (C.A.A.F. 2008) (citation omitted); United States v.
Martinelli, 62 M.J. 52, 56 (C.A.A.F. 2005) (citation omitted).
  Executive Order 13,825, § 6(b), requires that the version of Article 60,
UCMJ, 10 U.S.C. § 860,
       in effect on the date of the earliest offense of which the accused
       was found guilty, shall apply to the convening authority . . . to
       the extent that Article 60: (1) requires action by the convening
       authority on the sentence; . . . or (5) authorizes the convening
       authority to approve, disapprove, commute, or suspend a
       sentence in whole or in part.
See 2018 Amendments to the Manual for Courts-Martial, United States, 83
Fed. Reg. at 9890. The version of Article 60, UCMJ, in effect in 2017—the year
in which the earliest of Appellant’s charged offenses occurred—stated “[a]ction
on the sentence of a court-martial shall be taken by the convening authority or
by another person authorized to act under this section.” Article 60(c)(2)(A),
UCMJ, 10 U.S.C. § 860(c)(2)(A) (emphasis added); see also United States v.
Perez, 66 M.J. 164, 165 (C.A.A.F. 2008) (per curiam) (“[T]he convening
authority is required to take action on the sentence . . . .”). Article 60(c)(2)(B),
UCMJ, further stated: “Except as [otherwise] provided . . . the convening
authority . . . may approve, disapprove, commute, or suspend the sentence of
the court-martial in whole or in part.” 10 U.S.C. § 860(c)(2)(B). The convening

                                         3
                  United States v. Humpel, No. ACM S32622


authority’s action is required to be “clear and unambiguous.” United States v.
Politte, 63 M.J. 24, 26 (C.A.A.F. 2006) (citation omitted).
    This court addressed a similar situation in its recent en banc decision in
United States v. Aumont, No. ACM 39673, 2020 CCA LEXIS 416 (A.F. Ct. Crim.
App. 20 Nov. 2020) (en banc) (unpub. op.). In Aumont, the convening authority
signed a memorandum stating that he took “no action” on the findings or
sentence in a case involving offenses occurring prior to 1 January 2019. Id. at
*19. Aumont resulted in four separate opinions, reflecting four distinct
positions among the judges on this court as to whether the convening
authority’s statement that he took no action was erroneous and, if so, whether
remand for correction was required. Id. (passim). A majority of the judges—six
of the ten judges—concluded the convening authority erred; four of those six
judges found the error required remand for corrective action without testing
for prejudice, id. at *89 (J. Johnson, C.J., concurring in part and dissenting in
part), and the other two determined that while there was “plain and obvious”
error, they found “no colorable showing of possible prejudice” to the appellant.
Id. at *32–33 (Lewis, S.J., concurring in part and in the result).
    We recognize that panels of this court composed of other judges have
applied different reasoning in other cases, before and after Aumont was issued.
See, e.g., United States v. Cruspero, No. ACM S32595, 2020 CCA LEXIS 427
(A.F. Ct. Crim. App. 24 Nov. 2020) (unpub. op.); United States v. Barrick, No.
ACM S32579, 2020 CCA LEXIS 346 (A.F. Ct. Crim. App. 30 Sep. 2020) (unpub.
op.); United States v. Finco, No. ACM S32603, 2020 CCA LEXIS 246 (A.F. Ct.
Crim. App. 27 Jul. 2020) (unpub. op.); cf. United States v. Coffman, 79 M.J.
820, 824 (A. Ct. Crim. App. 2020) (wherein our sister-service court finds the
convening authority’s failure to take action was harmless error). Nevertheless,
we continue to adhere to the view that—in situations where the convening
authority fails to take action on the sentence as required by Executive Order
13,825 and the pre-1 January 2019 version of Article 60, UCMJ—the
convening authority has erred.
    Prior to 1 January 2019, the convening authority was required to explicitly
state his approval or disapproval of the sentence. See United States v. Wilson,
65 M.J. 140, 141 (C.A.A.F. 2007) (citing R.C.M. 1107(d)(1)). “If only part of the
sentence is approved, the action shall state which parts are approved.” Id.
(quoting R.C.M. 1107(f)(4)(A)). In this case, the convening authority did not
take action on the sentence. Further, he implicitly referenced the adjudged
punitive discharge by mentioning appellate leave, but he did not mention the
confinement, the forfeitures, or the reduction in grade. The convening
authority’s action was incomplete and ambiguous, and therefore deficient. See
Politte, 63 M.J. at 26. The convening authority’s failure to take action on the
entire sentence fails to satisfy the requirement of the applicable Article 60,



                                       4
                   United States v. Humpel, No. ACM S32622


UCMJ. See United States v. Lopez, No. ACM S32597, 2020 CCA LEXIS 439, at
*11 (A.F. Ct. Crim. App. 8 Dec. 2020) (unpub. op.).
    Our superior court has mandated that when a Court of Criminal Appeals
identifies an ambiguity in an action, we must return the case to the convening
authority. Politte, 63 M.J. at 27 (applying the earlier versions of Articles 60
and 66, UCMJ, 10 U.S.C. §§ 860, 866 (2000), reasoning which we find
applicable here). In requiring the deficient action to be returned to the
convening authority, our superior court did not evaluate the deficiency for
prejudice; the deficiency in the action ipso facto required its return. Id.; see also
United States v. Scott, 49 M.J. 160, 160 (C.A.A.F. 1998). For the reasons set
forth in the dissenting opinion in Aumont, we find the record should be
remanded to the Chief Trial Judge, Air Force Trial Judiciary, to resolve the
error. Unpub. op. at *89 (J. Johnson, C.J., concurring in part and dissenting in
part); see Article 66(f)(3), UCMJ, 10 U.S.C. § 866(f)(3) (Manual for Courts-
Martial, United States (2019 ed.) (2019 MCM).

                                III. CONCLUSION
   This case is REMANDED to the Chief Trial Judge, Air Force Trial
Judiciary, to resolve a substantial issue with the convening authority’s decision
memorandum, as the action taken on Appellant’s adjudged sentence was
ambiguous and incomplete.
   Our remand returns jurisdiction over the case to a detailed military judge
and dismisses this appellate proceeding consistent with Rule 29(b)(2) of the
Joint Rules for Appellate Procedure for Courts of Criminal Appeals. JT. CT.
CRIM. APP. R. 29(b)(2). A detailed military judge may:
   (1) Correct the Statement of Trial Results;
   (2) Return the record of trial to the convening authority or his successor to
       take action on the sentence;
   (3) Conduct one or more Article 66(f)(3), UCMJ (2019 MCM), proceedings
       using the procedural rules for post-trial Article 39(a), UCMJ, 10 U.S.C.
       § 839, sessions; and/or
   (4) Correct or modify the entry of judgment.
    Thereafter, the record of trial will be returned to the court for completion
of appellate review under Article 66, UCMJ.


ANNEXSTAD, Judge (dissenting):
    I respectfully disagree with my colleagues’ conclusion remanding this case
to the Chief Trial Judge, Air Force Trial Judiciary, because the convening


                                         5
                  United States v. Humpel, No. ACM S32622


authority’s Decision on Action was ambiguous and incomplete. Consistent with
our court’s decision in United States v. Barrick, No. ACM S32579, 2020 CCA
LEXIS 346 (A.F. Ct. Crim. App. 30 Sep. 2020) (unpub. op.), I would find the
convening authority’s decision to “take no action on the sentence” was the
equivalent of action. In coming to this conclusion, I note, as our court did in
Barrick that:
       Air Force Instruction 51-201, Administration of Military Justice,
       Section 13D (18 Jan. 2019), correctly advises convening
       authorities to grant relief as circumscribed by the applicable
       version of Article 60, UCMJ[, 10 U.S.C. § 860]. Additionally, it
       advises convening authorities to specify “no action” if not
       granting relief, which would include effecting “action” under the
       applicable version of Article 60, UCMJ.
Id. at *3–4.
   I also recognize that we can use surrounding documentation to interpret an
otherwise unclear convening authority action, including looking outside the
four corners of the action’s language. See United States v. Politte, 63 M.J. 24,
26 (C.A.A.F. 2006) (citing United States v. Loft, 10 M.J. 262, 268 (C.M.A.
1981)).
    In this case, the record demonstrates that Appellant submitted clemency
matters to the convening authority on 26 September 2019. In his matters,
Appellant asked the convening authority to commute the remainder of his
sentence to confinement to hard labor without confinement and to disapprove
the adjudged forfeitures of pay. On 26 September 2019, the convening
authority’s decision to “take no action” on the findings and sentence was
memorialized in his Decision on Action memorandum to the military judge.
Consistent with Air Force Instruction 51-201, Section 13D, the convening
authority expressed his decision to not grant relief as “no action.” Additionally,
the convening authority directed Appellant to “take leave pending completion
of appellate review” upon release from confinement. On 2 October 2019, the
military judge signed the entry of judgment (EoJ), reflecting the sentence as
adjudged. The convening authority’s Decision on Action memorandum was
attached to the EoJ.
    I find that the convening authority’s decision met the legacy requirements
of Article 60, UCMJ, 10 U.S.C. § 860 (2016 MCM), requiring action. I also find
the decision complied with the provisions of Rule for Courts-Martial (R.C.M.)
1109 of the Manual for Courts-Martial, United States (2019 ed.) (2019 MCM),
requiring convening authority action only when affecting the sentence. In this
case, the convening authority’s decision to provide no relief at action was a
“clear and unambiguous” determination to effect the adjudged sentence
without modification. See Politte, 63 M.J. at 25−26 (footnote omitted). There is

                                        6
                 United States v. Humpel, No. ACM S32622


no indication in the record that the military judge or the parties were confused
as to the convening authority’s decision to grant no relief. The sentence
memorialized in the EoJ was the same as the sentence adjudged at trial, and
neither party moved for correction of the Decision on Action or the EoJ. See
R.C.M. 1104(b)(2)(B), (C) (2019 MCM). Furthermore, this issue was not raised
by Appellant as an assignment of error in his submissions to this court. For
these reasons, I find no error in the convening authority’s Decision on Action
and would affirm the findings and sentence.


                    FOR THE COURT



                    CAROL K. JOYCE
                    Clerk of the Court




                                       7